DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1, line 7, "a" should be deleted.
	Claim 1, lines 9-10, "a plurality of" should be deleted.
	Claim 3, line 1, "the plurality of armor wire strength members" is unclear since there are inner layer and outer layer of armor wire strength members cited earlier claim 1.
 	Claims 2 and 4-6 are included in this rejection because of dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Varkey et al. (2006/0242824) in view of Bremnes (7285726).
 	Varkey et al. (Fig. 17) discloses a cable comprising a cable core (1706); an insulative layer (1704) that surrounds the cable core; an inner layer of armor wire strength members (1710) that surrounds the cable core; a first layer of insulating polymeric material (1708) disposed within the interstitial spaces between the inner layer of armor wire strength members and the insulative layer surrounding the cable core; an outer layer of armor wire strength members (1718) that surround the inner layer of armor wire strength members; a second layer of insulating polymeric material (1714) disposed within the interstitial spaces between the outer layer of armor wire strength members and the first layer of insulating polymeric material; and an outer layer (1722) disposed about the outer layer of armor wire strength members, wherein the outer layer physically contacts at least one armor wire strength member of the outer layer of armor wire strength members (re claim 1), and wherein the (outer) armor wire strength member are embedded within the polymer jacket (1722) (re claim 3).
 	Varkey et al. does not disclose the outer layer being a conductive outer layer which comprises a polymer jacket doped with a conductive material (re claims 1 and 2).
 	Bremnes discloses a cable comprising a conductive outer layer (12, col. 4,
lines 1-2) disposed about a plurality of armor wire strength members (11), wherein
the conductive outer layer physically contacts at least one armor wire strength
member of the plurality of armor wire strength members, wherein the
conductive outer layer comprises a polymer jacket doped with a conductive
material (a semiconducting material is known to comprise a polymer and a
conductive material).
 	It would have been obvious to one skilled in the art to modify the outer layer (1722) of Varkey et al. to be a conductive outer layer, comprising a polymer jacket doped with a conductive material, as taught by Bremnes to help with dissipating any built up charge.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Varkey et al. in view of Bremnes as applied to claim 1 above, and further in view of Abe et al. (2010/0108356).
 	Varkey et al., as modified, discloses the invention substantially as claimed
except for the doping concentration of the conductive material being less than
30%, the conductive material comprising metallic powder which is comprised of
zinc or copper.
 	Abe et al. discloses a cable comprising a conductive outer layer (4) which is
comprised of a polymer doped with a conductive material, wherein the conductive
material comprises powder of copper or zinc in an amount of less than 30%
([0036] and [0039]).  It would have been obvious to one skilled in the art to use less than 30% of copper or zinc as the conductive material in the modified outer layer of Varkey et al. to meet the specific use of the resulting cable, such as electrical performance and physical appearance of the layer as taught by Abe et al. ([0036]).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of new ground of rejection.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2847